PARKER, Judge.
The record shows that this case originated in the superior court upon the bill of indictment. The crime charged therein is a misdemeanor. G.S. 14-72(a). The district court has exclusive original jurisdiction of all misdemeanors except as stated in G.S. 7A-271 (a). State v. Wall, 271 N.C. 675, 157 S.E. 2d 363 (1967). None of the exceptions apply in this case. The superior court was without jurisdiction to try the defendant for the first time for the offense charged in the bill of indictment, and the judgment entered by the superior court must be arrested.
It should be noted that this jurisdictional question was not raised before the able trial judge, nor was it raised in the briefs filed in this court. Nevertheless, where the lack of jurisdiction is apparent on the record, this court must note it ex mero motu. State v. Guffey, 283 N.C. 94, 194 S.E. 2d 827 (1973); State v. Covington, 267 N.C. 292, 148 S.E. 2d 138 (1966).
The legal effect of arrest of judgment is to vacate the verdict and judgment. State v. Covington, supra. The defendant may still be tried in the district court for the offense charged in the bill of indictment.
Judgment arrested.
Chief Judge Brock and Judge Hedrick concur.